Citation Nr: 0118364	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  96-44 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

Entitlement to service connection for bronchial asthma.

Entitlement to an increased evaluation for pulmonary 
tuberculosis (PTB), far advanced, inactive, currently rated 
as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1946 to May 1947.

This appeal comes to the Board of Veterans' Appeals (Board) 
from July 1996 and November 1996 RO rating decisions that 
determined the veteran's claim for service connection for 
bronchial asthma was not well grounded and denied an 
increased evaluation for the PTB.  In November 1997, the 
Board remanded the case to the RO for additional development.


FINDINGS OF FACT

1.  Service connection is in effect for PTB, far advanced, 
inactive; rated 30 percent.

2.  Bronchial asthma was not present in service or for many 
years later, and bronchial asthma is not causally related to 
an incident of service or to the service-connected disability 
of PTB.

3.  The PTB that was active and far advanced has been 
inactive since March 1956, the veteran's current respiratory 
deficiencies are due to his non-service-connected bronchial 
asthma, and there are no significant respiratory 
manifestations currently associated with the inactive PTB.


CONCLUSIONS OF LAW

1.  Bronchial asthma was not incurred in or aggravated by 
active service; nor is bronchial asthma proximately due to or 
the result of the service-connected PTB.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); Veterans Claims Assistance Act, 
Pub. L. No. 106-475, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
3.303, 3.309 (2000). 

2.  The criteria for a rating in excess of 30 percent for 
PTB, far advanced, inactive, are not met.  38 U.S.C.A. § 1155 
(West 1991), Veterans Claims Assistance Act, Pub. L. No. 106-
475, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 4.89, 4.97, 
Codes 6600, 6602, 6721, 6724, 6731, effective prior to and as 
of October 7, 1996. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from April 1946 to May 1947.

Service medical records do not show that the veteran was 
treated for a respiratory disorder.  The report of his 
medical examination in May 1947 for separation from service 
shows normal lungs and a chest X-ray was reportedly negative.

VA and private medical records show that the veteran was 
treated and evaluated for respiratory problems from the 
1950's to the 1990's.  The more salient medical reports with 
regard to the claims being considered in this appeal are 
discussed below.

A private medical report dated in March 1951 reveals that the 
veteran was hospitalized in February 1951.  An X-ray revealed 
far advanced tuberculosis.  In addition, sputum was positive 
for tubercle bacilli.

A June 1951 RO rating decision granted service connection for 
PTB, far advanced, active.  A 100 percent rating was assigned 
for this condition, effective from June 1951.

The veteran underwent a VA medical examination in April 1954.  
The impression was PTB, far advanced, inactive (25 months), 
and pneumoperitoneum (37 months).

A May 1954 RO rating decision reclassified the PTB from 
active to inactive and reduced the evaluation for this 
condition from 100 to 50 percent, effective from March 1956, 
and reduced the evaluation from 50 to 30 percent, effective 
from March 1960 under the provisions of diagnostic code 6721.

A private medical report dated in October 1955 notes that the 
veteran was hospitalized in September 1955 with a diagnosis 
of tuberculosis of the lungs, far advanced, active.  A 
November 1955 RO rating decision reclassified the PTB from 
inactive to active, and resumed the 100 percent evaluation 
for this condition with no future scheduled reductions.

A private medical report dated in April 1956 shows that the 
veteran was hospitalized in September 1955.  It was noted 
that X-rays since then had remained stationary and that 
sputum examinations had been persistently negative for acid 
fast bacilli on smear and culture.  It was noted that the 
veteran was discharged from the hospital in March 1956 with 
tuberculosis of the lungs, far advanced, inactive, and that 
he was continuing combined antibiotic therapy on an 
outpatient basis.

A May 1956 RO rating decision reclassified the PTB from 
active to inactive, and reduced the 100 percent evaluation to 
50 percent, effective from March 1958; and then reduced the 
evaluation from 50 to 30 percent, effective from March 1962.  
The 30 percent evaluation has remained unchanged since then.

A summary of the veteran's VA hospitalization from February 
to March 1963 shows that he was admitted with the chief 
complaint of asthma.  His history of PTB in the 1950's was 
noted.  Excursion of his chest was good, bilaterally.  There 
was audible wheezing.  Respiratory rate was 24, and the lung 
fields were resonant with diffuse high pitched wheezes and 
rhonchi, without rales.  The final diagnoses were bronchial 
asthma, acute and chronic, treated, and improved; and PTB, 
far advanced, apical, inactive.

In February 1996, the veteran submitted a claim for an 
increased evaluation for the service-connected PTB.  

Private medical reports of the veteran's treatment from 1992 
to 1996 show the presence of respiratory problems.  These 
reports show that he was seen for various conditions, 
including respiratory problems.  The impressions on a report 
dated in June 1992, received in 1996, were chronic bronchial 
asthma; bilateral nasal polyposis; emphysema; and old PTB.

The veteran underwent a VA medical examination in February 
1998 to determine the nature and extent, and severity of his 
respiratory problems.  A history of PTB in the 1950's and of 
asthma in the early 1960's was noted.  His chest contour was 
normal.  His lungs were clear to percussion and auscultation.  
Pulmonary function test and a chest X-ray were ordered.  The 
chest X-ray revealed slight scarring in the apices, and was 
otherwise negative.  The pulmonary function tests revealed 
mild obstructive disease with significant bronchodilator 
response.  The examiner, who reviewed the evidence in the 
veteran's claims folder as noted in an addendum dated in 
March 1998 to the report of this examination, opined that it 
was unlikely that the veteran's respiratory symptoms were 
related to PTB that was inactive and that it was less likely 
than not that there was a connection between the inactive PTB 
and the asthma.

Private medical reports of the veteran's treatment in early 
1950's, 1963, and 1981 were received in 1999.  These reports 
do not show the presence of active PTB after March 1956.

A review of the record shows that service connection is in 
effect for PTB, rated 30 percent.  Service connection has not 
been granted for any other of the veteran's disabilities.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claims for service connection for 
bronchial asthma and for an increased evaluation for PTB.  

In that regard, the Board notes that in November 1997, the 
case was remanded to the RO with instructions to obtain all 
reports of the veteran's treatment for respiratory problems 
since separation from service, including reports of his 
treatment at the Binghamptom Hospital prior to his 
hospitalization at a VA medical facility in February 1963.  
In correspondence dated in January 1998, the veteran notified 
the RO that the reports of earlier treatment at the 
Binghamptom Hospital had been destroyed and could not be 
obtained.  The veteran and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the veteran's claim, 
that essentially notifies the veteran of the evidence needed 
to prevail on his claims.  The Board also recognizes that the 
RO denied the claim for service connection for bronchial 
asthma as not well grounded and that the VCAA, Pub. L. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) eliminated the concept of 
a well-grounded claim.  A review of the evidence, however, 
shows that the veteran was provided with a VA medical 
examination in February 1998 in order to determine the nature 
and extent, and severity of his respiratory problems, and an 
opinion was obtained as to the etiology of the bronchial 
asthma.  Under the circumstances, the Board finds that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claim and that 
there is no prejudice to him by appellate consideration of 
his claims at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran in 
the development of the claims as required by the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  

In order to establish service connection for bronchial 
asthma, the evidence must demonstrate the presence of it and 
that it resulted from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) has 
held that when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The service medical records do not show the presence of 
bronchial asthma, and the post-service medical records do not 
demonstrate the presence of this condition until around 1963, 
many years after his separation from service.  There is no 
medical evidence linking the veteran's bronchial asthma to an 
incident of service or to his service-connected PTB.  

The veteran alleges his bronchial asthma was caused by his 
service-connected PTB and in correspondence dated in August 
1999 he cites medical literature that notes asthma may be 
caused by various conditions to include infections of the 
upper and lower respiratory tracts and that tuberculosis may 
cause other respiratory conditions.  The medical literature 
cited by the veteran is speculative as it discusses generic 
relationships without a degree of certainty allowing for 
plausible causality.  See Wallin v. West, 11 Vet. App. 509, 
514 (1998).  In addition, the veteran's lay statements are 
not sufficient to link the asthma to this service-connected 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Whereas, the examiner who conducted the February 1998 VA 
medical examination of the veteran and reviewed the evidence 
in his claims folder opined that it was not likely that the 
bronchial asthma was related to the inactive PTB.

After consideration of all the evidence, the Board finds that 
it does not show the presence of bronchial asthma in service 
or for many years, and that it does not causally link the 
bronchial asthma to an incident of service or to the 
veteran's service-connected PTB.  The preponderance of the 
evidence is against the claim for service connection for 
bronchial asthma, and the claim is denied.

With regard to the claim for an increased evaluation for PTB, 
disability evaluations are assigned by applying a schedule of 
ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41 (2000), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  

The criteria for the evaluation of PTB in the case of a 
veteran who was receiving compensation for this disability on 
August 19, 1968, are found in 38 C.F.R. § 4.97, Diagnostic 
Codes 6701 to 6724 with following notes.  Inactive, chronic, 
PTB warrants a 100 percent evaluation for 2 years after the 
date of inactivity, following active PTB that was clinically 
identified during active service or subsequently thereto.  
This 100 percent rating will be reduced to 50 percent when 
medical authorities report that the disabled individual has 
failed to submit to examination or to follow prescribed 
treatment.  A 50 percent evaluation is assigned during the 
period from the 3rd through the 6th years after the date of 
inactivity and a 30 percent evaluation is assigned during the 
period from the 7th through the 11th years after the date of 
inactivity.  A 30 percent rating is the minimum evaluation if 
far advanced lesions were diagnosed at any time while the 
disease process was active.  A 20 percent evaluation is 
warranted following moderately advanced lesions, provided 
there was continued disability, emphysema, dyspnea on 
exertion, impairment of health, etc.  In other cases, a 
zero percent evaluation is appropriate after the end of the 
11th year following the date of inactivity.  38 C.F.R. 
§ 4.97, Code 6724, effective prior to and as of October 7, 
1997.

After August 19, 1968, chronic, inactive, PTB is rated 
100 percent for one year after date of attainment of 
inactivity.  Thereafter, the evaluation is based on the 
residuals attributable to the PTB.  A 100 percent rating 
based on pronounced impairment requires advanced fibrosis 
with severe ventilatory deficit manifested by dyspnea at 
rest, a marked restriction of chest expansion, and a 
pronounced impairment of bodily vigor.  A 60 percent 
evaluation requires severe impairment with extensive fibrosis 
and severe dyspnea on slight exertion with a corresponding 
ventilatory deficit confirmed by pulmonary function tests and 
with marked impairment of health.  A 30 percent rating 
requires moderate residuals with considerable pulmonary 
fibrosis and moderate dyspnea on slight exertion, confirmed 
by pulmonary function tests.  A 10 percent rating requires 
definite symptomatology with pulmonary fibrosis and moderate 
dyspnea on extended exertion.  A noncompensable evaluation is 
warranted for residuals of PTB consisting of healed lesions 
with minimal or no symptoms.  38 C.F.R. § 4.97, Code 6731, 
effective prior to October 7, 1996.

The regulations for the evaluation of respiratory disorders 
were revised effective October 7, 1996.  61 Fed. Reg. 46720-
46731 (Sept. 5, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCREC 3-2000.

Under the revised provisions of diagnostic code 6731, the 
residuals of inactive PTB will be rated depending on the 
specific findings.  Residuals are rated as interstitial lung 
disease, restrictive lung disease, or, when obstructive lung 
disease is the major residual, as chronic bronchitis 
(diagnostic code 6600).  38 C.F.R. § 4.97, Code 6731, 
effective as of Oct. 7, 1996.  

However, as the evidence shows that the veteran's current 
respiratory problems are due to obstructive lung disease, 
diagnosed as bronchial asthma, rather than residuals of PBT, 
there is no basis for a compensable rating pursuant to 
diagnostic codes 6600 or 6602 for the veteran's inactive PTB 
as of October 7, 1996.  Thus, while a review of the medical 
evidence shows that the veteran's PTB has been inactive since 
March 1956, and diagnostic codes 6701 to 6724 have been 
repealed, these regulations still apply to the veteran 
because he was receiving compensation for PTB on August 19, 
1968.  38 C.F.R. § 4.89.  

The medical reports of the veteran's treatment in the 1990's 
reveal that his current respiratory problems are due to 
bronchial asthma and that there are no significant 
respiratory problems associated with his inactive PTB.  Under 
the circumstances, the current 30 percent rating under 
diagnostic code 6721-6724 for inactive PTB is the most 
beneficial for the veteran.  This rating is based on the far 
advanced lesions that were associated with his PTB when 
active.  Since the medical evidence indicates that the 
veteran's current respiratory problems are due to his non-
service-connected bronchial asthma, including the opinion of 
the examiner who conducted the February 1998 VA medical 
examination of the veteran, these manifestations may not be 
considered in the evaluation of the veteran's inactive PTB.  
38 C.F.R. § 4.14 (2000).

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for a higher 
evaluation for the veteran's inactive PTB.  Hence, the claim 
is denied.

Since the preponderance of the evidence is against the claims 
for service connection for bronchial asthma and an increased 
evaluation for inactive PTB, the benefit of the doubt 
doctrine is not for application with regard to these claims.  
VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be 
codified as amended at 38 C.F.R. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bronchial asthma is denied.

An increased evaluation for PTB, far advanced, inactive, is 
denied.



		
	K. J. LORING
	Acting Member, Board of Veterans' Appeals



 

